Citation Nr: 1047910	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-16 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
the claim of service connection for arthritis of the right wrist.

2.  Entitlement to an increased disability rating in excess of 20 
percent for residuals, status-post subcutaneous ulnar nerve 
transposition (ulnar nerve disability).

3.  Entitlement to an increased disability rating in excess of 10 
percent for cervical spondylosis with moderate degenerative disc 
disease (cervical spine disability).

4.  Entitlement to an initial compensable disability rating for a 
left elbow surgical scar.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his fiancé, and an observer


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION
 
The Veteran served on active duty from October 1990 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's increased ratings claims for 
his ulnar nerve and cervical spine disabilities and denied his 
petition to reopen the service connection claim for arthritis of 
the right wrist.  This matter also comes before the Board from a 
March 2009 rating decision which granted service connection for 
the Veteran's left elbow scar and assigned a noncompensable 
rating.  
 
New evidence was submitted after the October 2009 supplement 
statement of the case (SSOC) was issued.  The Veteran did not 
submit a waiver of initial RO consideration with respect to this 
new evidence.  However, a waiver is only required for pertinent 
evidence.  See 38 C.F.R. § 20.1304.  Because the updated VA 
treatment records show continued treatment for the Veteran's left 
elbow disability and cervical spine disability with no complaints 
of increased symptomatology and do not show a diagnosis of a 
right wrist disability, the evidence is not pertinent and does 
not have bearing on the appellate issues.  

The Veteran appears to have raised a new claim of service 
connection for a lumbar spine disability.  Specifically, in April 
2007, he submitted private MRI evidence showing that he has 
moderate degenerative disc disease of the lumbar spine.  Further, 
in the June 2008 VA Form 9, the Veteran indicated that he 
experiences increased low back pain.  The issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issue of service connection for a left elbow disability, to 
include the ulnar nerve disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1997 rating decision denied the Veteran's claim 
of entitlement to service connection for a arthritis of the right 
wrist.  

2.  Additional evidence received since the September 1997 rating 
decision is cumulative or redundant, and does not raise the 
possibility of substantiating the Veteran's claim for service 
connection for arthritis of the right wrist.

3.  The Veteran's cervical spine disability manifests in symptoms 
of normal flexion and extension, from 0 to 45 degrees, and 
subjective complaints of pain, weakness, and limitation of 
motion.  

4.  The Veteran has a well-healed surgical scar covering an area 
of less than 144 inches which is not painful on examination, does 
not result in limitation of function of any affected part.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which denied the claim of 
service connection for arthritis of the right wrist, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for arthritis of the 
right wrist; the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5240 (2010).

4.  The criteria for a compensable rating for a left elbow 
surgical scar are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.3, 4.7, 4.118, Diagnostic Code 7803, 7804, 7805 
(effective prior to and from Aug. 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

With respect to the Veteran's petition to reopen his claim for 
right wrist arthritis, an August 2006 letter fully satisfied the 
duty to notify.  See Quartuccio, 16 Vet. App. at 187.  In 
addition, Kent v. Nicholson, 20 Vet. App. 1 (2006) requires that, 
prior to the adjudication of a petition to reopen a previously 
denied service connection claim, the veteran be given notice of 
the elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial.  The 
August 2006 letter also satisfies the Kent requirements.  

With respect to the Veteran's increased rating claim for a 
cervical spine disability, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's occupational life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Prior to initial adjudication of the Veteran's increased rating 
claim, a letter dated in August 2006 satisfied VA's notice 
requirements.  See Dingess/Hartman, 19 Vet. App. 473; Vazquez-
Flores, 580 F.3d 1270.  Specifically, the August 2006 addressed 
the type of evidence needed to show that his cervical spine 
disability had worsened.  It also provided notice that should an 
increase in disability be found, a disability rating would be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  The 
Veteran was also notified of how the effective date is 
determined.  

With respect to the Veteran's initial rating claim for a left 
elbow scar, a predecisional letter dated in August 2008 satisfied 
the duty to notify provisions.  Nevertheless, the Veteran is 
challenging the initial evaluation assigned following the grant 
of service connection for his left elbow scar.  In cases where 
service connection has been granted, and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 
(2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has 
neither alleged nor demonstrated that he has been prejudiced by 
defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the 
disability rating, the Board notes that the VA requested and 
obtained all information from the Veteran to support his claims 
and granted service connection.  There is no indication that any 
other evidence exists to support a higher disability rating.  
Thus, the VCAA's purpose has been affected and any error is non-
prejudicial.  In this case, service connection has been granted, 
and an initial disability rating and effective date have been 
assigned.  The claim has been substantiated and additional 
5103(a) notice is not required.  See Dingess, 19 Vet. App. at 
490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been 
satisfied.

The Board also finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  In a May 
2009 printout report, it is indicated that the Veteran was denied 
Social Security Administration (SSA) benefits.  The RO requested 
the SSA records in May 2009.  However, in May 2009, the RO was 
notified by the SSA that there were no medical records on file 
and/or SSA was unable to locate any files for the Veteran.  The 
Veteran has not indicated what he sought SSA benefits for and has 
not indicated that they are relevant to his claim.  As such, the 
Board finds that further attempts to obtain these records would 
be fruitless.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his petition to reopen his 
claim for service connection for right wrist arthritis.  The duty 
to assist, however, does not require a medical examination or 
opinion, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159(c)(4)(iii).  Because the Veteran's petition to 
reopen is denied, an examination is not necessary.  

With respect to the Veteran's increased rating claims, the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 
(a)(2010).  The Veteran was afforded VA examinations in August 
2004, December 2006, January 2007, and September 2009.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA 
examinations are adequate, with respect to his cervical spine and 
left elbow surgical scar, as they were predicated on a review of 
medical records and the examiners fully addressed the rating 
criteria that are relevant to rating the disabilities at issue 
here.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disabilities since he was last 
examined.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues adjudicated herein has been met.  38 C.F.R. § 
3.159(c)(4) (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007). 

II.	 New and Material Evidence

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  38 C.F.R. § 3.156(a) 
defines "new and material evidence."  "[N]ew evidence" means 
evidence not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. 
Principi, 3 Vet. App. 510 (1992).
The Veteran's initial claim of entitlement to service connection 
for arthritis of the right wrist was denied in September 1997 
because there was no evidence establishing treatment for or 
diagnosis of this disorder and no evidence of in-service 
incurrence or aggravation.  During the initial adjudication of 
the Veteran's claim, the claims file did not include any evidence 
showing a diagnosis of or treatment for arthritis of the right 
wrist.  The claims file contained the Veteran's service treatment 
records which show that he complained of pain in his right wrist 
during his April 1996 separation examination.  This pain was 
attributed to his in-service motor vehicle accident.  During the 
examination, the Veteran's upper extremities were found to be 
abnormal.  However, the abnormality noted was due to the 
Veteran's ulnar nerve disability.  There was no diagnosis of any 
right wrist disability at that time.  There was no post-service 
medical evidence indicating a diagnosis of a right wrist 
disorder.  

Since the September 1997 rating decision, VA medical records from 
Panama City, Florida and Gadsden, Alabama, dated from February 
2003 to March 2010 have been associated with the claims file.  
Although these records recognize the existence of a right wrist 
scar, they are silent for any complaints relating to, or 
treatment for, his right wrist.  In the August 2004 VA 
examination, the examiner noted that as a result of the in-
service motor vehicle accident, the Veteran sustained a right 
wrist laceration which was sutured.  The Veteran was also 
afforded a September 2009 VA examination for the Veteran's right 
wrist joint.  During this examination, the Veteran denied any 
right wrist condition.  Diagnostic tests of the right wrist were 
negative for any disability although the examiner noted the 
Veteran's right wrist scar which occurred in service but 
presented no functional limitations.  

The Veteran testified during his February 2010 travel board 
hearing that he experiences intense pain in his right wrist.  He 
indicated that this pain started after the in-service motor 
vehicle accident.  The Veteran is competent and credible to 
provide testimony as to his symptoms.  See King, 5 Vet. App. at 
21.  In this regard, the Board notes that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay 
witness capable of diagnosing dislocated shoulder).  Competent 
medical evidence is not necessarily required when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet 
App 303 (2007) (lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).

However, in addition to reporting his symptoms, the Veteran also 
contends that his right wrist pain, discomfort, and limitation of 
motion are due to arthritis.  Unlike the varicose veins in Barr 
or dislocated shoulder in Jandreau, arthritis is not a condition 
capable of lay observation.  Davidson, 581 F.3d 1313; Buchanan, 
451 F.3d 1331; Jandreau, 492 F.3d 1372.  Moreover, these 
contentions are essentially the same as his previous statements - 
i.e. that he suffers from arthritis of the right wrist as a 
result of the in-service motor vehicle accident.  Therefore, as 
these contentions were previously raised by the Veteran, they are 
not new.  

As previously noted, the RO denied the Veteran's claim for 
service connection for arthritis of the right wrist in September 
1997 because it found no evidence establishing a current 
diagnosis or evidence of in-service incurrence or aggravation.  
Since then, new evidence has been received.  However, while new, 
the evidence is not material as it does not tend to establish 
that the Veteran has been diagnosed with arthritis of the right 
wrist.  The evidence does not relate to an unestablished fact 
needed to substantiate the claim and thereby does not raise a 
reasonable possibility of substantiating the underlying issue of 
entitlement to service connection for arthritis of the right 
wrist.  The petition to reopen the claim of service connection is 
denied.   See 38 C.F.R. § 3.156(a).

III.	 Increased Rating

The Veteran contends that he is entitled to an increased 
disability rating in excess of 10 percent for his service-
connected cervical spine disability and a compensable rating for 
his scar of the left elbow. For the reasons that follow, the 
Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the 
evaluation of the same disability under various diagnoses, known 
as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

a.	Cervical Spine Disability

The Veteran contends that he is entitled to a rating in excess of 
10 percent for his cervical spine disability.  When evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
(2010) allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2010) provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran is currently rated for his ankylosing spondylitis 
under 38 C.F.R. § 4.71a, DC 5010-5240 (2010) (hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen).  DC 5240, for ankylosing spondylitis, utilizes 
the General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula for Diseases and Injuries of 
the Spine provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, the 
following ratings will apply.  A 10 percent is warranted for 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  See 38 C.F.R. § 4.71a.  A 20 percent is provided for 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Id.  A 30 percent evaluation is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  Id.  A 40 
percent evaluation requires evidence of unfavorable ankylosis of 
the entire cervical spine.  Id.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation is applicable for unfavorable 
ankylosis of the entire spine.  Id.  Note (1) provides that any 
associated objective neurologic abnormalities should be evaluated 
separately, under an appropriate diagnostic code.  Id.

DC 5010 provides that arthritis due to trauma substantiated by x-
ray findings are to be rated as degenerative arthritis.  Under DC 
5003, degenerative arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DC 5003.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Id.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.

Additionally, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, DC 5243 (2010).  Under DC 5243, a 20 
percent evaluation requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent evaluation requires 
evidence of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation requires evidence of 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Id.  Note (1) states that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome which requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 

Turning to the evidence of record, a September 2003 VA treatment 
note provides that June 3003 plain films showed abnormalities in 
the cervical spine and lumber spine.  An April 2004 treatment 
note provides that in December 2003 the Veteran had imaging of 
the cervical spine done, which showed nerve impingement 
probability, especially left-sided neural foramina that 
potentially included roots of the musculocutaneous nerve.  The 
examiner opined that the cervical injury was related to service.  

In a June 2004 treatment note, Dr. W, a private neurologist, 
indicated that the Veteran complained of severe neck pain which 
extended from the neck region in the left shoulder and down to 
the left elbow.  The neck pain occurred intermittently and was 
moderate in degree.  The Veteran indicated that his neck pain had 
increased  in severity over the last seven to eight months.  The 
Veteran also complained of numbness in his left shoulder.  
Washing the car, swimming, or washing the dog exacerbated his 
pain.  The Veteran also noted definite weakness of the left 
shoulder.  The examiner noted a previous MRI scan of the cervical 
spine which revealed mild disk degeneration at multiple levels in 
the cervical spine.  Early foraminal stenosis was suggested on 
the left at C5-6 which was related to the mild degenerative 
changes as well as minimal foraminal narrowing.  Dr. W indicated 
decreased range of motion for the neck area with palpable muscle 
spasm in the neck and left shoulder.  However, actual 
measurements of the Veteran's range of motion were not included 
on this evaluation report.  Dr. W assessed the Veteran with 
cervical disk disease with some radicular pain extending into the 
left shoulder area.  Dr. W indicated that the neck pain and the 
left shoulder discomfort appeared to be a separate problem from 
the left ulnar neuropathy.  

The Veteran was then afforded an August 2004 VA examination to 
assess the severity of his neck condition.  The Veteran 
complained that working on the computer or reading for an hour 
would exacerbate his pain which traveled down to his toes.  On 
examination, there was tenderness and muscle spasm over the left 
posterior neck.  There was mild kyphosis in the upper back as 
well as some scoliosis that was apparent by visual examination.  
His cervical spine flexion and extension was noted to be from 0 
to 45 degrees.  His motor strength was 5/5 in the right arm and 
4/5 in the left arm.  There was a well-healed scar over the ulnar 
nerve with normal sensation.  There was no muscular atrophy in 
the upper or lower extremities.  The examiner diagnosed the 
Veteran with cervical spondylosis as well as moderate 
degenerative disc disease at multiple cervical levels.  

The Veteran was afforded a December 2006 VA examination in 
conjunction with his increased rating claim.  The Veteran 
indicated that he was employed as a bidding contractor for his 
brother's painting company.  Prior to that, he was a housepainter 
and processed brakes on an assembly line.  The examiner reviewed 
a December 2003 MRI report of the cervical spine, an October 2006 
prescription precluding lifting due to cervical and lumbar 
degenerative disease, and a November 2006 prescription for 
vocational rehabilitation.  On examination, the Veteran's 
cervical range of motion showed flexion and extension to be 
normal at 0 to 45 degrees.  An x-ray report showed a fusion of 
vertebrae of C4 to C5 and fusion of the facet joints of C4 and C5 
presumably due to congenital abnormality.  He was assessed with 
cervical degenerative disease.  

The Veteran was afforded an additional VA examination in January 
2007 as the Veteran's functional loss was not assessed by the 
December 2006 examiner.  During the examination, the Veteran's 
range of motion for flexion and extension were normal from 0 to 
45 degrees.  There were no fixed abnormal postural areas in the 
cervical spine.  There was also no evidence of any paravertebral 
muscle spasm in the cervical spine.  There was no difficulty 
walking because of any limited line of vision or any restriction 
on opening of his mouth.  

VA treatment records dated from February 2006 to July 2008 show 
continued treatment for his cervical degenerative disc disease 
for which he was prescribed pain medication.  

During a September 2009 VA examination, the examiner noted that 
the Veteran was currently employed as a temporary painter's 
helper for which we worked 8 to 10 hours per week.  The examiner 
noted the Veteran's current medical history, to include his 
service-connected cervical spondylosis with degenerative disk 
disease.  The examiner mentioned that the change in his symptoms 
was progressive with pain in the left paravertebral with no 
radiation.  The Veteran noted that the pain usually occurred when 
lying down or trying to rest.  There were no flare-ups noted.  
There was no physical therapy or injections noted although he was 
treated with pain medication.  On examination, the Veteran's neck 
was bilaterally symmetric without gross scoliosis or exaggerated 
kyphosis or lordosis.  There were no palpable spasms although 
palpable tenderness was noted over the left trapezius.  The 
Veteran's cervical spine flexion and extension was 0 to 45 
degrees.  There was no additional painful motion, tenderness, 
spasms, edema, and fatigability, lack of endurance, weakness or 
instability.  The examiner indicated no additional limitation due 
to flare-ups could be determined without resorting to mere 
speculation as no flare-ups were noted by the Veteran.  Cervical 
spine x-rays showed congenital fusion at C4-5 with no fracture 
seen.  Alignment was preserved and disc space was normal other 
than at the fusion site.  He was diagnosed with congenital 
cervical C4-5 fusion with subsequent multilevel spondylosis and 
degenerative disc disease.  No radiculopathy was noted.  

During the Veteran's Board hearing, he testified that the 
cervical pain radiated into his low back and into his left lower 
extremities. He indicated that sometimes the pain would cause 
tingling which affected his balance.  He testified that increased 
activity would cause flare-ups but bed rest had never been 
prescribed.  The Veteran also indicated that his back problems 
hampered his ability to do house and yard work.  

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating criteria.  
In this regard, the competent medical evidence discussed above is 
of greater probative value as it describes the scheduler criteria 
in assessing his cervical spine disability.  

The medical evidence shows that the Veteran's range of cervical 
spine motion exceeds the range of motion warranting a 20 percent 
disability rating.  The February 2006, January 2007, and 
September 2009 VA examinations provided that the Veteran's ranges 
of motion were within normal limits (i.e. flexion to 45 and 
extension to 0).  There was no additional loss of motion due to 
pain.  As such, the Veteran does not meet the requirements for a 
compensable rating under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  However, 
because the Veteran is also rated under DC 5010, when a specific 
joint or joints is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each major joint or group of minor joints affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5003, 5010.  As such, the 
Veteran is entitled to a rating of 10 percent disabling.  
The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's cervical spine is not 
warranted on the basis of functional loss due to pain, 
fatigability, or weakness as the Veteran's symptoms are supported 
by pathology consistent with the assigned 10 percent.  The effect 
of such in the Veteran's cervical spine is contemplated in the 
currently assigned disability evaluation.  Indeed, as noted 
above, the Veteran's cervical spine flexion and extension were 
normal.  Despite his allegations to the contrary, the September 
2009 VA examination did not report additional painful motion, 
tenderness, spasms or edema.  There was also no fatigability, 
lack of endurance, weakness or instability noted at that time and 
no additional limitation of motion after repetition.  

Further, with respect to any objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, the 
Veteran's neurological functioning was tested at his VA 
examinations in January 2007 and September 2009, and was normal.  
There was no sensory loss, evidence of any radiculopathy, or 
neurological abnormality in the lower extremities.  His gait was 
normal during both examinations.  The Board finds that there are 
no objective neurological abnormalities which would merit a 
separate evaluation.  38 C.F.R. § 4.71a, at Note (1).  

In addition, the Veteran is diagnosed with degenerative disc 
disease.  However, the evidence of record does not indicate that 
the Veteran has suffered any incapacitating episodes as defined 
under 38 C.F.R. § 4.71a, DC 5243, Note (1).  Further, the Veteran 
testified that a doctor has not prescribed bed rest.  As such, DC 
5243 is not for application.  

Finally, the Board has considered the rule of Hart.  The evidence 
does not show that the Veteran's symptoms have risen to the level 
for a rating in excess of 10 percent at any time during the 
period on appeal.  The Board concludes that staged ratings are 
inapplicable.

For the reasons noted above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b)(West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.	 Left Elbow Scar

The Veteran's well-healed surgical scar of the left elbow is 
evaluated as non-compensable under DC 7805, a diagnostic code set 
forth under the schedule of ratings for skin disabilities.  See 
38 C.F.R. § 4.118.  The severity of disability resulting from a 
scar is ascertained, for VA rating purposes, by application of 
the criteria set forth under DCs 7800 to 7805.  Id.  A scar is 
rated according to location, type, and characteristics.  

During the pendency of this appeal, the rating criteria for 
evaluating scars were changed, effective October 23, 2008.  
However, the amendments to the criteria for evaluating skin 
disorders pursuant to 73 Fed. Reg. 54708 (Sept. 23, 2008) only 
apply to applications received by VA on or after October 23, 
2008, or if the Veteran expressly requests consideration under 
the new criteria which he has not done here.  The Veteran's 
increased rating claim was received in August 2006 and he has not 
expressly requested consideration under the new criteria.  The 
Board, therefore, has no authority to consider these revisions in 
deciding this claim.

Rating any of the scar residual disabilities discussed below 
under either DC 7801 or 7802 would be inappropriate as none of 
the scar residuals are shown to be deep (associated with 
underlying tissue damage) or to cause limitation of motion (see 
medical records described below), and it is not shown that any 
superficial scar encompasses an area of 144 square inches 
(criteria effective from August 30, 2002).  Hence, DC 7801 and DC 
7802 will not be addressed further.

DC 7803, in effect prior to October 23, 2008, provides a 10 
percent rating for unstable superficial scars.  An unstable scar 
is one whether, for any reason, there is frequent loss of 
covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7803, 
Note (1).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id., Note (2).  

DC 7804 provides a 10 percent rating for superficial scars which 
are painful on examination.   Again, a superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7804, Note (1).  A 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  Id., Note (2); see also 38 C.F.R. § 4.68.  

Finally, DC 7805 provides that a scar may also be rated based 
upon limitation of function of the part affected under DC 7805.  
See 38 C.F.R. § 4.118, DC 7805.  

The Veteran was initially service-connected for a well-healed 
surgical scar of the left elbow under DC 7805.  See March 2009 
rating decision.  He was awarded a noncompensable rating. 

In a June 2004 private treatment report from Dr. W, the Veteran's 
left elbow scar exhibited decreased pinprick along the left ulnar 
distribution in the forearm and around the surgical scar area.  
In an August 2004 VA examination, the examiner indicated that the 
Veteran's scar was well-healed which appeared to have normal 
sensation when checking sharp and dull testing.  During the 
January 2007 VA examination, the posterior aspect of the left 
elbow was a 19 cm x 1 cm darkened scar in appearance when 
compared to the surrounding skin.  It was non-keloid with a 
slight shine to it.  It was nonadherent to the underlying skin, 
nontender to the touch, and not infected or inflamed.  

The VA treatment records dated from May 2008 to July 2008 
indicate the Veteran's complaints of left elbow pain.  On 
examination, restricted range of motion was found with some 
tenderness on examination.  However, there is no mention that 
this tenderness was related to his scar.  Instead, the balance of 
the treatment records refers to the Veteran's residuals of his 
ulnar nerve symptoms and not the scar itself.  

The Veteran was afforded a September 2009 VA examination to 
evaluate his service-connected left elbow scar.   During the 
examination, the Veteran reported persistent cutaneous numbness 
surrounding the entire scar on the volar aspect of his upper and 
forearm.  He reported that it sometimes swells and he treats it 
with a hot towel.  He indicated that there were no precipitating 
or aggravating features.  The examiner indicated the onset of his 
left elbow scar was after his 1994 and 1995 surgeries.  The scar 
was noted to be asymptomatic.  This scar measured 16.5 x 1.0 cm 
long, and was flat and non-tender.  There was no tissue loss, 
tissue breakdown, or keloid, and no disfigurement.  There was 
also no functional limitation noted or any swelling or 
discoloring.  

At his February 2010 Board hearing, the Veteran testified that 
his left elbow scar was tender and numb to the touch.  See 
hearing transcript at page 29.  He also reported that his left 
upper extremity had limited motion.  Id. at 8-10.  The Veteran's 
statements describing his symptoms are considered to be competent 
evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology capable 
of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  

Review of the record does not show that the left elbow scar 
should be assigned a compensable rating.  While the Veteran 
complained of pain at his Board hearing, and indicated numbness 
and occasional swelling at his September 2009 VA examination, the 
examiner specifically noted that the scar was non-tender.  And, 
there was no evidence that the scar was unstable on examination.  
The examination was thorough.  There was no evidence of tissue 
loss, tissue breakdown, or disfigurement.  While the Veteran 
reported that his left elbow had limited motion, the examiner 
examined the scar and did not find any functional limitation.  
The Veteran's scar is superficial; however, as there is no soft 
tissue damage, it is not unstable.  DC 7303 is not for 
application.  38 C.F.R. § 4.118, DC 7303.  While some of the VA 
treatment records report the Veteran's elbow was tender on 
examination, there is no showing that the scar was painful on 
examination.  As such,  DC 7304 is not applicable.  38 C.F.R. 
§ 4.118, DC 7304.  There is also no evidence throughout the 
appeal period that the scar caused any functional limitation of 
the elbow and DC 7805 is inapplicable.  38 C.F.R. § 4.118, DC 
7805. 

Moreover, the Board has reviewed the remaining diagnostic codes 
for skin disabilities and finds that the evidence does not 
support a rating under any alternate diagnostic codes relevant to 
the disabilities at issue.  See 38 C.F.R. § 4.118.  The Board has 
also considered whether the Veteran was entitled to a "staged" 
rating for his service-connected left elbow scar.  See Hart, 21 
Vet. App. 505.  However, the Board finds that the Veteran's 
disability has not been more disabling than is currently rated.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

c.	 Extra-Schedular Considerations

The Board has also considered whether a referral for extra-
scheduler rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned scheduler evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available scheduler evaluations for 
that service-connected disability are inadequate is required for 
extra-scheduler consideration referral).

The scheduler evaluations for the Veteran's cervical back 
disability and left elbow scar are adequate.  The Veteran 
disagrees with the rating primarily on the basis of painful 
residuals.  In other words, he does not have any symptoms from 
his service-connected disorders that are unusual or are different 
from those contemplated by the scheduler criteria.  The Veteran 
does not have "exceptional or unusual" disabilities; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  The available scheduler evaluation for this service-
connected disability is adequate.  Referral for extra-scheduler 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extra-scheduler consideration is moot.  See Thun, 22 
Vet. App at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for total disability 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  In this case, the 
Veteran has not indicated that his disabilities impact his 
ability to perform his occupational duties.  The Veteran 
testified at his Board hearing that he was currently unemployed 
because he was laid off in February 2009.  Although the Veteran 
testified that his current disabilities hinder his ability to 
perform some jobs, he has not indicated, and the records does not 
show, that he is incapable of obtaining substantial employment.  
As such, the issue of entitlement to a total disability rating 
based on TDIU has not been raised.  


ORDER

The petition to reopen the claim of service connection for 
arthritis of the right wrist is denied.  

Entitlement to an increased disability rating in excess of 10 
percent for cervical spondylosis with moderate degenerative disc 
disease is denied.  

Entitlement to an initial compensable disability rating for a 
left elbow surgical scar is denied.  


REMAND

Service treatment records include a June 1990 enlistment 
examination report on which the examiner noted "incomplete 
extension of the left elbow" of 10 degrees which was 
asymptomatic.  On a November 1990 examination, clinical 
evaluation of the upper extremities was normal.  In October 1991, 
the Veteran complained of left arm pain for over one year and 
admitted a history of being unable to fully extend the left 
elbow.  In service, he underwent two ulnar nerve transpositions 
in March 1994 and January 1995.  

The Veteran's ulnar nerve disability is currently assigned a 20 
percent evaluation under DC 8599-8516 (when an unlisted condition 
is encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous).  See 38 C.F.R. § 4.20 (2010). However, the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernoria v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board must also 
consider whether another rating code is "more appropriate" than 
the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

The Veteran was afforded a VA examination in August 2004 wherein 
the examiner noted the Veteran's ulnar nerve transposition in 
January 1994 and April 1995.  The Veteran complained that his 
elbow pain was exacerbated by weather changes.  

On a December 2006 VA examination report, the examiner indicated 
that the Veteran became right handed after the in-service motor 
vehicle accident and before that was predominately left handed.  
On a January 2007 follow-up report by the same examiner it was 
noted that the Veteran stated a history of having been left-
handed prior to the accident in service.  On a September 2009 VA 
examination report, the examiner noted that the Veteran provided 
a history of having his left arm in a sling for so long as a 
child that his mother taught him to use the right.

However, service treatment records, including the June 1990 
enlistment examination report and the April 1996 separation 
examination report, show that the Veteran was right handed.  
Moreover, on an October 1991 Orthopedic Consult, the examiner 
noted that the Veteran had "pain in and about the nondominant 
left elbow, since boot camp."  In addition, a private doctor 
noted that the Veteran was right handed on a June 2004 
examination report.  Accordingly, it appears that the 
service-connected condition affecting the left elbow has been 
properly evaluated by the RO under rating criteria for assessing 
the degree of impairment of a minor or nondominant hand or 
extremity where such is relevant.  See, e.g., 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  However, because this case is being 
remanded for another examination for the reasons indicated below, 
this matter may be clarified on remand.  See 38 C.F.R. § 4.69.

The December 2006 VA examination report shows that the Veteran's 
elbow had a restriction of flexion on the left versus the right.  
He could flex the elbow on the left from 0 to 110 degrees.  His 
grip strength was slightly diminished on the left when compared 
with the right.  The radial pulses were bilaterally equal.  
Brachioradialis, triceps, and bicep reflexes were bilaterally 
equal.  There was a full range of motion of his fingers involved.  
The greatest abnormality noted was when the patient extended his 
arms out straight and his body created a 90 degree angle with the 
inner portion of his arm and his axilla.  His left elbow stayed 
bent at a 0 to 20 degree angle.  He could not straighten from the 
hand to the shoulder on the left side on an exactly straight 
line.  However, it was straight from the shoulder to the elbow 
and then it went up to 20 degrees from the elbow to the hand.  He 
was diagnosed with subcutaneous ulnar nerve transposition with 
limited range of motion of the left elbow.  An x-ray report 
revealed no abnormal sequelae.  

During a January 2007 VA examination, the Veteran's left elbow 
joint mortise appeared intact.  There was no abnormal 
calcification.  The Veteran reported intermittent, daily pain in 
his arm which shot down into the fourth and fifth fingers and 
that flare-ups occurred with weather changes or if he moved his 
arm in a wrong position or lifted weights.  He had a 5 cm v. 5 cm 
raised area on the medial aspect of his left elbow.  It extended 
approximately 2 cm higher than the surrounding skin and it was 
dome-like.  The Veteran had a normal olecranon process at the 
normal positioning of his left elbow.  The scar ran between these 
two mounds.  Over the medial mass, it was tender to palpitation.  
There was no spasm and the Veteran had flexion and extension 
abilities of his left elbow.  The March 2007 addendum indicated 
that there was no atrophy, hypertrophy, nor palpable spasms or 
tenderness of the left elbow subcutaneous ulnar nerve 
transposition.  His triceps, biceps, and brachioradial reflexes 
were equal bilaterally.  Grip strength was 4/5 on the left side 
and 5/5 on the right side.  There was normal and bilaterally 
equal sensation to light tough and pinprick.  There were no 
objective findings of radiculopathy.  After repetition, the 
Veteran's flexion was to 110 degrees, limited by pain.  Extension 
was full.  Additionally, limitations due to flare-ups could not 
be determined without resorting to mere speculation, and there 
was no additional range of motion, effusion, edema, tenderness, 
palpable deformities, or instability.  

The Veteran was afforded a VA examination in September 2009 to 
assess his ulnar nerve disability.  During the examination, the 
Veteran complained of persistent cutaneous numbness surrounding 
the entire scar on the volar aspect of the upper arm and forearm.  
He reported occasional swelling which he treated with a hot 
towel.  There was no known precipitating or aggravating features.  
While the examiner indicated that the Veteran had cutaneous 
paresthesia consistent with expected outcome and commented that 
there was no functional limitation with respect to his left 
elbow, the examiner did not include any range of motion testing 
on the Veteran's left elbow.  This seems especially necessary 
given the VA treatment records which show that the Veteran had 
decreased range of motion and/or partial ankylosis of the left 
elbow.  Specifically, in a November 2008 VA pain clinic 
consultation note, the examiner indicated that the Veteran had a 
clearly deformed and partially ankylosed left elbow.  In a March 
2010 treatment note, the examiner noted that the Veteran had 
decreased range of motion of the left elbow and diagnosed him 
with degenerative joint disease.  However, no actual measurements 
of the Veteran's decreased range of motion were provided in this 
treatment note.  It should be noted that this was the first 
indication that the Veteran had degenerative joint disease of the 
left elbow.  

The September 2009 VA examination is inadequate upon which to 
base a determination.  The examiner did not completely address 
the Veteran's current severity of the Veteran's ulnar nerve 
disability.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  A remand for another peripheral nerves VA examination is 
necessary to provide passive and active range of motion testing 
for his left elbow.  It would also be helpful for the examiner to 
clarify whether the Veteran has a current diagnosis of 
degenerative joint disease of the left elbow, as suggested in the 
March 2010 treatment note. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the current 
severity of the left elbow disability, 
to include his ulnar nerve disability.  
The examiner is also asked to determine 
if the Veteran has a current diagnosis 
of degenerative joint disease of the 
left elbow as indicated in the March 
2010 treatment note.  This examiner 
should also include the Veteran's 
passive and active range of motion for 
his left elbow, including movement 
against gravity and against strong 
resistance.  If the joint is painful on 
motion, the examiner should note when 
the range of motion pain begins and 
ends.  The examiner should also note to 
what extent, if any, the range of motion 
or function is additionally limited by 
pain, fatigue, weakness, or lack of 
endurance.  The claims folder, to 
include this Remand as well as the 
January 2007 and September 2009 VA 
examination reports, must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be 
performed, and all findings should be 
set forth in detail.  A complete 
rationale for all opinions provided 
should be given.  If the examiner is 
unable to address any inquiry sought 
above, then he or she should so state.

2.	The RO should then readjudicate the 
increased rating claim.  If this issue 
remains denied, a supplemental statement 
of the case (SSOC) should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


